Exhibit 10.2

FEDERAL DEPOSIT INSURANCE CORPORATION

WASHINGTON, D.C.

 

    )    In the Matter of   )    CONSENT ORDER   )    METRO UNITED BANK   )   
SAN DIEGO, CALIFORNIA   )    FDIC 10-379b   )    (Insured State Nonmember Bank)
  )        )   

The Federal Deposit Insurance Corporation (“FDIC”) is the appropriate Federal
banking agency for Metro United Bank, San Diego, California (“Bank”), under
Section 3q of the Federal Deposit Insurance Act (“FDI Act”), 12 U.S.C. §
1813(q).

The California Department of Financial Institutions (“CDFI”) is the appropriate
state banking agency for the Bank under Division 1 (commencing with Section 99)
of the California Financial Code.

The Bank, by and through its duly elected and acting Board of Directors, has
executed a “STIPULATION TO THE ISSUANCE OF A CONSENT ORDER” (“STIPULATION”),
dated July 22, 2010, that is accepted by the FDIC and the CDFI. With the
STIPULATION, the Bank has consented, without admitting or denying any charges of
unsafe or unsound banking practices or violations of law or regulation
pertaining to capital adequacy, asset quality, management, and earnings, to the
issuance of this CONSENT ORDER (“ORDER”) by the FDIC and the CDFI pursuant to
Section 8(b)(1) of the FDI Act, 12 U.S.C. § 1818(b)(1), and Section 1913 of the
California Financial Code.

 

1



--------------------------------------------------------------------------------

Having determined that the requirements for issuance of an order under
Section 8(b) of the FDI Act, 12 U.S.C. § 1818(b) and Section 1913 of the
California Financial Code, have been satisfied, the FDIC and the CDFI hereby
order that:

MANAGEMENT – BOARD SUPERVISION

1. Within 30 days after the effective date of this ORDER, the Bank’s board of
directors shall increase its participation in the affairs of the Bank by
assuming full responsibility for the approval of the Bank’s policies and
objectives and for the supervision of the Bank’s management, including all the
Bank’s activities. The Bank’s board of directors’ participation in the Bank’s
affairs shall include, at a minimum, regularly scheduled meetings in which the
following areas shall be reviewed and approved by the board: reports of income
and expenses; new, overdue, renewed, insider, charged-off, delinquent,
nonaccrued, and recovered loans; investment activities; operating policies; and
individual committee actions. The Bank’s board of directors’ minutes shall
document the board’s reviews and approvals, including the names of any
dissenting directors.

 

2



--------------------------------------------------------------------------------

MANAGEMENT – SPECIFIC POSITIONS

2. (a) Within 90 days after the effective date of this ORDER, the Bank shall
assess and retain qualified management. At a minimum, such management shall
include:

 

  (1) A chief executive officer with a demonstrated ability in managing a bank
of comparable size and shall have prior experience in upgrading a low quality
loan portfolio; and

 

  (2) A senior lending officer with an appropriate level of lending, collection,
and loan supervision experience for the type and quality of the Bank’s loan
portfolio; and

 

  (3) A chief financial officer with a demonstrated ability in managing a bank
of comparable size and shall have prior experience in addressing safety and
soundness issues and financial problems within the institution;

 

  (4) Such persons shall be provided the necessary written authority to
implement the provisions of this ORDER.

The qualifications of management shall be assessed on its ability to:

 

  (1) Comply with the requirements of this ORDER;

 

  (2) Operate the Bank in a safe and sound manner;

 

  (3) Comply with applicable laws and regulations; and

 

3



--------------------------------------------------------------------------------

  (4) Restore all aspects of the Bank to a safe and sound condition, including
asset quality, capital adequacy, earnings, management effectiveness, and
liquidity.

(b) While this ORDER is in effect, the Bank shall notify the FDIC Regional
Director, Dallas Regional Office (“Regional Director”) and the CDFI Commissioner
(“Commissioner”) in writing of any changes in any of the Bank’s directors or
Senior Executive Officers. For purposes of this ORDER, “Senior Executive
Officer” is defined as in Section 303.101(b) of the FDIC’s Rules and
Regulations, 12 C.F.R. § 303.101(b). Prior to the addition of any individual to
the Bank’s board of directors or the employment of any individual as a Senior
Executive Officer, the Bank shall comply with the requirements of Section 32 of
the FDI Act, 12 U.S.C. § 1831i, and Subpart F of Part 303 of the FDIC’s Rules
and Regulations, 12 C.F.R. §§ 303.100 -303.103.

CLASSIFIED ASSETS - CHARGE-OFF AND PLAN FOR REDUCTION

3. (a) Within 30 days after the effective date of this ORDER, the Bank shall, to
the extent that it has not previously done so, eliminate from its books, by
charge-off or collection, all assets or portions of assets classified Loss by
the FDIC or the CDFI as a result of its examination of the Bank as of March 8,
2010. Elimination or reduction of these assets through proceeds of loans made by
the Bank shall not be considered “collection” for the purpose of this paragraph.

 

4



--------------------------------------------------------------------------------

(b) Within 60 days after the effective date of this ORDER, the Bank shall submit
a written plan to the Regional Director and the Commissioner to reduce the
remaining assets classified Doubtful and Substandard as of March 8, 2010
(“Classified Assets Reduction Plan”). The Classified Assets Reduction Plan shall
address each asset so classified with a balance of $1,000,000 or greater and
provide the following:

 

  (1) The name under which the asset is carried on the books of the Bank;

 

  (2) Type of asset;

 

  (3) Actions to be taken in order to reduce the classified asset; and

 

  (4) Timeframes for accomplishing the proposed actions.

The Classified Assets Reduction Plan shall also include, at a minimum:

 

  (1) Review the financial position of each such borrower, including the source
of repayment, repayment ability, and alternate repayment sources; and

 

  (2) Evaluate the available collateral for each such credit, including possible
actions to improve the Bank’s collateral position.

In addition, the Bank’s Classified Assets Reduction Plan shall contain a
schedule detailing the projected reduction of total classified assets on a
quarterly basis. Further, the plan shall contain a provision requiring the
submission of monthly progress reports to the Bank’s board of directors and a
provision mandating a review by the Bank’s board of directors.

 

5



--------------------------------------------------------------------------------

(c) The Bank shall present the Classified Assets Reduction Plan to the Regional
Director and the Commissioner for review. Within 30 days after the Regional
Director’s and the Commissioner’s response, the Classified Assets Reduction
Plan, including any requested modifications or amendments shall be adopted by
the Bank’s board of directors which approval shall be recorded in the minutes of
the meeting of the Bank’s board of directors. The Bank shall then immediately
initiate measures detailed in the Classified Assets Reduction Plan to the extent
such measures have not been initiated.

(d) For purposes of the Classified Assets Reduction Plan, the reduction of
adversely classified assets as of March 8, 2010 shall be detailed using
quarterly targets expressed as a percentage of the Bank’s Tier 1 Capital plus
the Bank’s Allowance for Loan and Lease Losses (“ALLL”) and may be accomplished
by:

 

  (1) Charge-off;

 

  (2) Collection;

 

  (3) Sufficient improvement in the quality of adversely classified assets so as
to warrant removing any adverse classification, as determined by the FDIC or the
CDFI; or

 

  (4) Increase in the Bank’s Tier 1 Capital.

(e) While this ORDER is in effect, the Bank shall eliminate from its books, by
charge-off or collection, all assets or portions of assets classified Loss as
determined at any future examination conducted by the FDIC or the CDFI.

 

6



--------------------------------------------------------------------------------

RESTRICTION ON ADVANCES TO CLASSIFIED BORROWERS

4. (a) While this ORDER is in effect, the Bank shall not extend, directly or
indirectly, any additional credit to or for the benefit of any borrower whose
existing credit has been classified Loss by the FDIC or the CDFI as the result
of its examination of the Bank, either in whole or in part, and is uncollected,
or to any borrower who is already obligated in any manner to the Bank on any
extension of credit, including any portion thereof, that has been charged off
the books of the Bank and remains uncollected. The requirements of this
paragraph shall not prohibit the Bank from renewing credit already extended to a
borrower after full collection, in cash, of interest due from the borrower.

(b) While this ORDER is in effect, the Bank shall not extend, directly or
indirectly, any additional credit to or for the benefit of any borrower whose
extension of credit is classified Doubtful and/or Substandard by the FDIC or the
CDFI as the result of its examination of the Bank, either in whole or in part,
and is uncollected, unless the Bank’s board of directors has signed a detailed
written statement giving reasons why failure to extend such credit would be
detrimental to the best interests of the Bank. The statement shall be placed in
the appropriate loan file and included in the minutes of the applicable Bank’s
board of directors’ meeting.

 

7



--------------------------------------------------------------------------------

CONCENTRATIONS – PLAN FOR REDUCTION

5. (a) Within 60 days after the effective date of this ORDER, the Bank shall
formulate and submit to the Regional Director and the Commissioner for review
and comment a written plan to reduce the total commercial real estate
concentration of credit identified in the Report of Examination as of March 8,
2010 (“Concentration Reduction Plan”). The Concentration Reduction Plan shall
prohibit any additional advances that would increase the concentrations or
create new concentrations and shall include, but not be limited to:

 

  (1) Dollar levels to which the Bank shall reduce each concentration; and

 

  (2) Provisions for the submission of written progress reports to the Bank’s
board of directors for review and notation in minutes of the each regular board
meeting of the Bank’s board of directors.

(b) For purposes of the Concentration Reduction Plan, “reduce” means to:

 

  (1) Charge-off;

 

  (2) Collect; or

 

  (3) Increase Tier 1 Capital.

(c) After the Regional Director and the Commissioner have responded to the
Concentration Reduction Plan, the Bank’s board of directors shall adopt the plan
as amended or modified by the Regional Director and the Commissioner. The
Concentration Reduction Plan shall be implemented immediately to the extent that
the provisions of the plan are not already in effect at the Bank.

 

8



--------------------------------------------------------------------------------

ALLOWANCE FOR LOAN AND LEASE LOSSES

6. (a) The Bank shall ensure provisions to the ALLL are calculated in accordance
with generally accepted accounting standards and ALLL supervisory guidance. The
bank shall maintain a reasonable ALLL. Prior to the end of each calendar
quarter, the Bank’s board of directors shall review the adequacy of the Bank’s
ALLL. Such quarterly reviews shall include, at a minimum, the Bank’s loan loss
experience, an estimate of potential loss exposure in the portfolio, trends of
delinquent and non-accrual loans and prevailing and prospective economic
conditions. The minutes of the Bank’s board of directors’ meetings at which such
reviews are undertaken shall include complete details of the reviews and the
resulting recommended increases in the ALLL.

(b) Within 30 days after the effective date of this ORDER, the Bank shall review
Consolidated Reports of Condition and Income filed with the FDIC and ensure such
reports contain a reasonable ALLL. Reports filed after the effective date of
this ORDER shall also accurately reflect the financial condition of the Bank as
of the reporting date.

(c) The Bank must use Financial Accounting Standards Board Statements Numbers 5
and 114 for determining the Bank’s ALLL adequacy. Provisions for loan losses
must be based on the inherent risk in the Bank’s loan portfolio. The directorate
must document with written reasons any decision not to require provisions for
loan losses in the board minutes. Such written documentation by the board should
be done on at least a quarterly basis.

 

9



--------------------------------------------------------------------------------

CAPITAL PLAN

7. (a) Within 90 days after the effective date of this ORDER, the Bank shall
submit a written capital plan (“Capital Plan”) to the Regional Director and the
Commissioner to increase its Tier 1 Capital to nine (9) percent of the Bank’s
Average Total Assets. The capital plan shall also require the Bank, after
establishing an ALLL, to achieve and maintain its Tier 1 Leverage Capital ratio
equal to, or greater than, nine (9) percent of the Bank’s Average Total Assets;
and to achieve and maintain its Total Risk-Based Capital ratio equal to, or
greater than, thirteen (13) percent of the Bank’s Total Risk Weighted Assets by
no later than December 31, 2010.

(b) After the Regional Director and the Commissioner respond to the Capital
Plan, the Bank’s board of directors shall adopt the capital plan, including any
modifications or amendments requested by the Regional Director and the
Commissioner. Thereafter, the Bank shall immediately initiate measures detailed
in the Capital Plan, to the extent such measures have not previously been
initiated, to effect compliance with the plan.

(c) Such increase in Tier 1 Capital necessary to meet the capital ratios
required by this ORDER may be accomplished by:

 

  (1) The sale of securities in the form of common stock; or

 

  (2) The direct contribution of cash subsequent to March 8, 2010, by the
directors and/or shareholders of the Bank or by the Bank’s holding company; or

 

  (3) Receipt of an income tax refund or the capitalization subsequent to
March 8, 2010, of a bona fide tax refund certified as being accurate by a
certified public accounting firm; or

 

10



--------------------------------------------------------------------------------

  (4) Any other method approved by the Regional Director and the Commissioner.

(d) If any such capital ratios are less than required by the ORDER, as
determined as of the date of any Report of Condition and Income or at an
examination by the FDIC or the CDFI, the Bank shall, within 30 days after
receipt of a written notice of the capital deficiency from the Regional Director
or the Commissioner, present to the Regional Director and the Commissioner a new
Capital Plan to increase the Bank’s Tier 1 Capital of the Bank or to take such
other measures to bring all the capital ratios to the percentages required by
this ORDER. After the Regional Director and the Commissioner respond to the new
Capital Plan, the Bank’s board of directors shall adopt the new Capital Plan,
including any modifications or amendments requested by the Regional Director and
the Commissioner.

(e) Thereafter, the Bank shall immediately initiate measures detailed in the
plan, to the extent such measures have not previously been initiated, to
increase its Tier 1 Capital by an amount sufficient to bring all the Bank’s
capital ratios to the percentages required by this ORDER within 60 days after
the Regional Director and the Commissioner respond to the new capital plan.

(f) In addition, the Bank shall comply with the FDIC’s Statement of Policy on
Risk-Based Capital found in Appendix A to Part 325 of the FDIC Rules and
Regulations, 12 C.F.R. Part 325, App. A.

(g) For purposes of this ORDER, all terms relating to capital shall be
calculated according to the methodology set forth in Part 325 of the FDIC’s
Rules and Regulations, 12 C.F.R. Part 325.

 

11



--------------------------------------------------------------------------------

(h) In addition, the Capital Plan must include a Contingency Plan in the event
that the Bank has failed to maintain the minimum capital ratios required; failed
to submit an acceptable Capital Plan as required by this subparagraph; or failed
to implement or adhere to a Capital Plan to which the FDIC and the CDFI have
taken no written objection. Said Contingency Plan shall include a plan to sell
or merge the Bank. The Bank shall implement the Contingency Plan upon written
notice from the FDIC or the CDFI.

DIVIDEND RESTRICTION

8. As of the effective date of this ORDER, the Bank shall not declare or pay any
cash dividend without the prior written consent of the Regional Director and the
Commissioner.

BUDGET AND PROFIT PLAN

9. (a) Within 60 days after the effective date of this ORDER, the Bank shall
formulate and submit to the Regional Director and the Commissioner for review
and comment a written Profit Plan and a realistic, comprehensive Budget for all
categories of income and expense for calendar year 2010. The Profit Plan and
Budget required by this paragraph shall contain formal goals and strategies, be
consistent with sound banking practices, reduce discretionary expenses, improve
the Bank’s overall earnings and net interest income, and shall contain a
description of the operating assumptions that form the basis for major projected
income and expense components.

 

12



--------------------------------------------------------------------------------

(b) The written Profit Plan shall address, at a minimum:

 

  (1) An analysis of the Bank’s pricing structure; and

 

  (2) A recommendation for reducing the Bank’s cost of funds.

(c) Within 30 days after the end of each calendar quarter following completion
of the Profit Plan and Budget required by this paragraph, the Bank’s board of
directors shall evaluate the Bank’s actual performance in relation to the
written Profit Plan and Budget, record the results of the evaluation, and note
any actions taken by the Bank in the minutes of the board of directors’ meeting
when such evaluation is undertaken.

(d) A written Profit Plan and Budget shall be prepared for each calendar year
for which this ORDER is in effect and shall be submitted to the Regional
Director and the Commissioner for review and comment within 30 days after the
end of each year. Within 30 days after receipt of all such comments from the
Regional Director and the Commissioner and after adoption of any recommended
changes, the Bank shall approve the written Profit Plan and Budget, which
approval shall be recorded in the minutes of a board of directors’ meeting.
Thereafter, the Bank shall implement and follow the Profit Plan and Budget.

LIQUIDITY AND INTEREST RATE RISK MANAGEMENT

10. (a) Within 60 days after the effective date of this ORDER, the Bank shall
develop and submit to the Regional Director and the Commissioner for review and
comment a written plan addressing liquidity, asset/liability management, and
interest rate risk management. Annually thereafter, while this ORDER is in
effect, the Bank shall review the plans for adequacy and, based upon such
review, shall make necessary revisions to the plan to maintain adequate
liquidity, contingency funding plans, and interest rate risk management. The
initial plan shall include, at a minimum, provisions:

 

  (1) Establishing a minimum liquidity ratio and defining how the ratio is to be
calculated;

 

13



--------------------------------------------------------------------------------

  (2) Establishing contingency plans in accordance with FIL-84-2008 and
FIL-13-2010 by identifying alternative courses of action designed to meet the
Bank’s liquidity needs;

 

  (3) Establishing provisions to maintain a minimum level of liquid assets to
total deposits and borrowings.

 

  (4) Establishing a reasonable range for its net non-core funding ratio as
computed in the Uniform Bank Performance Report;

 

  (5) Identifying the source and use of borrowed and/or volatile funds;

 

  (6) Establishing procedures for managing the Bank’s sensitivity to interest
rate risk which comply with FDIC Financial Institution Letters 2-2010 and
52-1996, the Joint Agency Statement of Policy on Interest Rate Risk.

(b) Within 30 days after the receipt of all such comments from the Regional
Director and the Commissioner, and after revising the plan as necessary, the
Bank shall adopt the plan, which adoption shall be recorded in the minutes of a
board of directors’ meeting. Thereafter, the Bank shall implement the plan.

 

14



--------------------------------------------------------------------------------

CORRECTION OF VIOLATIONS

11. (a) Within 30 days after the effective date of this ORDER, the Bank shall
eliminate and/or correct all violations of law and regulation noted in the
Report of Examination with the exception of those violations referenced in
provision 12 below.

(b) Within 60 days after the effective date of this ORDER, the Bank shall
implement procedures to ensure future compliance with all applicable laws and
regulations.

(c) Within 30 days after the effective date of this ORDER, the Bank shall
address any contraventions of policy noted in the Report of Examination.

BANK SECRECY ACT

12. (a) Within 90 days from the effective date of this ORDER, the Bank shall
complete and implement any and all enhancements to its system of internal
controls necessary to ensure full compliance with BSA (“BSA Internal Controls”)
and correct the violation listed in the Report of Examination, taking into
consideration its size and risk profile. At a minimum, such system of BSA
Internal Controls shall include policies, procedures, and processes addressing
the areas set forth in paragraph (b) below.

(b) Provide for a system of internal controls sufficient to comply in all
material respects with the BSA and its implementing rules and regulations and
establish a plan for implementing such internal controls. The system of internal
controls shall provide, at a minimum:

 

  (1) Procedures for conducting a risk-based assessment of the Bank’s customer
base to identify the categories of customers whose transactions and banking
activities are routine and usual; and determine the appropriate level of
enhanced due diligence necessary for those categories of customers whose
transactions and banking activities are not routine and/or usual (“high-risk
accounts”);

 

15



--------------------------------------------------------------------------------

  (2) Policies and procedures with respect to high-risk accounts and customers
identified through the risk assessment conducted pursuant to paragraph 1(a)(1),
including the adoption of adequate methods for conducting enhanced due diligence
on high-risk accounts and customers at account opening and on an ongoing basis,
and for monitoring high-risk client relationships on a transaction basis, as
well as by account and customer;

 

  (3) Policies, procedures, and systems for identifying, evaluating, monitoring,
investigating, and reporting suspicious activity in the Bank’s products,
accounts, customers, services, and geographic areas, including:

 

  a. Establishment of meaningful thresholds for identifying accounts and
customers for further monitoring, review, and analyses;

 

  b. Periodic testing and monitoring of such thresholds for their
appropriateness to the Bank’s products, customers, accounts, services, and
geographic areas;

 

16



--------------------------------------------------------------------------------

  c. Review of existing systems to ensure adequate referral of information about
potentially suspicious activity through appropriate levels of management,
including a policy for determining action to be taken in the event of multiple
filings of Suspicious Activity Reports (“SARs”) on the same customer, or in the
event a correspondent or other customer fails to provide due diligence
information. Such procedures shall describe the circumstances under which an
account should be closed and the processes and procedures to be followed in
doing so;

 

  d. Procedures and/or systems for each subsidiary and business area of the Bank
to produce periodic reports designed to identify unusual or suspicious activity,
to monitor and evaluate unusual or suspicious activity, and to maintain accurate
information needed to produce these reports with the following features:

 

  i. The Bank’s procedures and/or systems should be able to identify related
accounts, countries of origin, location of the customer’s businesses and
residences to evaluate patterns of activity; and

 

  ii. The periodic reports should cover a broad range of time frames, including
individual days, a number of days, and a number of months, as appropriate, and
should segregate transactions that pose a greater than normal risk for
non-compliance with the BSA;

 

17



--------------------------------------------------------------------------------

  e. Documentation of management’s decisions to file or not to file an SAR; and

 

  f. Systems to ensure the timely, accurate, and complete filing of required
SARs and any other similar or related reports required by law.

BRANCHING

13. During the life of this ORDER, the Bank shall not establish any new branches
or other offices of the Bank without the prior written consent of the Regional
Director and the Commissioner.

COMPLIANCE COMMITTEE

14. Within 30 days after the effective date of this ORDER, the Bank’s board of
directors shall establish a committee of the board of directors charged with the
responsibility of ensuring that the Bank complies with the provisions of this
ORDER. The committee shall report to the entire board of directors of the Bank
at each regular board meeting, and a copy of the report and any discussion
related to the report or the ORDER shall be included in the minutes of the
Bank’s board of directors’ meeting. The establishment of this committee shall
not diminish the responsibility or liability of the entire board of directors of
the Bank to ensure compliance with the provisions of this ORDER.

 

18



--------------------------------------------------------------------------------

SHAREHOLDER NOTIFICATION

15. After the effective date of this ORDER, the Bank shall send a copy of this
ORDER, or otherwise furnish a description of this ORDER, to its shareholders
(1) in conjunction with the Bank’s next shareholder communication, and also
(2) in conjunction with its notice or proxy statement preceding the Bank’s next
shareholder meeting. The description shall fully describe the ORDER in all
material respects. The description and any accompanying communication,
statement, or notice shall be sent to the FDIC Accounting and Securities
Disclosure Section, Washington, D.C. 20429, for review at least 20 days prior to
dissemination to shareholders. Any changes requested by the FDIC shall be made
prior to dissemination of the description, communication, notice, or statement.

PROGRESS REPORTS

16. Within 30 days after the end of each calendar quarter following the
effective date of this ORDER, the Bank shall furnish to the Regional Director
and the Commissioner written progress reports signed by each member of the
Bank’s board of directors, detailing the actions taken to secure compliance with
the ORDER and the results thereof. Such reports may be discontinued when the
corrections required by this ORDER have been accomplished and the Regional
Director and the Commissioner have released, in writing, the Bank from making
further reports.

The provisions of this ORDER shall not bar, stop, or otherwise prevent the FDIC,
the CDFI, or any other federal or state agency or department from taking any
other action against the Bank or any of the Bank’s current or former institution
affiliated parties.

 

19



--------------------------------------------------------------------------------

The provisions of this ORDER shall be binding upon the Bank, its institution
affiliated parties and any successors and assigns thereof.

The provisions of this ORDER shall remain effective and enforceable except to
the extent that and until such time as any provision has been modified,
terminated, suspended or set aside by the FDIC and the CDFI.

This ORDER shall be effective on the date of issuance.

Issued pursuant to delegated authority this 22nd day of July, 2010.

 

/s/ Kristie K. Elmquist

Kristie K. Elmquist Acting Regional Director Dallas Region Division of
Supervision and Consumer Protection Federal Deposit Insurance Corporation

 

20



--------------------------------------------------------------------------------

/s/ Scott Cameron

Scott Cameron Chief Examiner California Department of Financial Institutions

 

21